Citation Nr: 9901032	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-48 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material has been presented to reopen a 
claim for service connection for a back disability.

2.  Entitlement to an increased (compensable) rating for 
deformity of the left ring finger.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and his fellow servicemate



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellants 
claim for service connection for a back disability, and 
denied an increased (compensable) rating for deformity of the 
left ring finger.


REMAND

By letter dated April 1995, the appellant sought to reopen a 
claim for service connection for a back disability.  He also 
sought a compensable rating for his service- connected 
deformity of the left ring finger.  The RO denied both of 
these claims in April 1996.  In a letter dated in August 
1996, the appellant only voiced his disagreement with the 
ROs decision regarding his back disability claim.  However, 
at his hearing before the RO in November 1996, the appellant 
requested that his claim for an increased (compensable) 
rating for his service- connected left ring finger disability 
be considered as part of his appeal.  The Hearing Officer 
asked that the record reflect that the appellant wished to 
continue the appeal as to this issue.  He presented 
testimony on both of the above- mentioned claims.

Either the hearing transcript or the Form 9 filed in December 
1996 can be deemed a notice of disagreement with the denial 
of the increased rating claim.  However, the RO has not 
issued a statement of the case (SOC) on this issue.  

In the Form 9 filing dated in December 1996, the appellant 
also requested a personal hearing before a member of the 
Travel Board at the Montgomery, Alabama RO.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should furnish the appellant, and his 
accredited representative, an SOC that includes 
the pertinent laws and regulations and the Reasons 
and Basis for denial of his claim for an increased 
(compensable) rating for deformity of the left 
ring finger.  The appellant should also be 
afforded the opportunity to respond to the SOC, 
and advised of the requirements necessary to 
perfect his appeal.

2.  The RO should undertake appropriate scheduling 
action for a Travel Board hearing in Montgomery, 
Alabama.  Notice should be sent to the appellant 
and to his representative, in accordance with 
applicable regulations.  Care should be taken to 
assure that the representative is adequately 
informed of the time and location of the hearing.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1998).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above 
mentioned claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
